Citation Nr: 1732215	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating for mood disorder in excess of 30 percent prior to August 26, 2016, and in excess of 70 percent from August 26, 2016 onward.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the United States Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2016, the Appeals Management Center issued a rating decision increasing the Veteran's disability rating for service-connected mood disorder from 30 percent to 70 percent, effective August 26, 2016.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This matter was most recently remanded in a December 2016 Board decision for further evidentiary development.  The Agency of Original Jurisdiction (AOJ) was instructed to obtain pertinent VA treatment records and to provide the Veteran with a VA Form 21-8940 and send him notice of what evidence is necessary to substantiate a claim for TDIU.  The Board finds there has been substantial compliance with the Board's past remand directives, sufficient to adjudicate the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 26, 2016, the Veteran's mood disorder most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  After August 26, 2016, the Veteran's mood disorder most closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

3.  The Veteran's service-connected disabilities were not of such severity that they effectively precluded all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for mood disorder in excess of 30 percent prior to August 26, 2016, and in excess of 70 percent from August 26, 2016 onward have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9435 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Id.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  

I.  Increased Rating claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Psychiatric disorders are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

A.  Entitlement to an initial disability rating for mood disorder in excess of 30 percent prior to August 26, 2016.

In a September 2011 rating decision the Veteran was awarded service-connection for a mood disorder, effective May 27, 2011.  From that date through August 25, 2016, the Veteran was in receipt of a 30 percent evaluation for this disability.  The Veteran now seeks entitlement to an increased rating for this period of time.  

Having thoroughly reviewed the record, the Board finds that the Veteran's mood disorder is most closely approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks consistent with the currently assessed 30 percent disability rating during this time period.  In support of this conclusion the Board relies upon the following evidence and analysis.

From 2010 to 2016, the Veteran was consistently seen by the same VA psychiatrist on a regular basis for the treatment of his mood disorder.  During these visits, the VA psychiatrist persistently described the Veteran's mood/affect as either mildly anxious/dysphoric with constricted range or neutral and full range.  The Veteran occasionally complained of sleep impairment.  Symptoms such as depressed mood, anxiety, and chronic sleep impairment are fully contemplated by the 30 percent rating criteria in 38 C.F.R. §  4.130 (2016). 

During this relevant time frame, the Veteran was assigned the following Global Assessment of Functioning (GAF) scores, listed as month/year:

GAF Scores
45
50
55
60
65


Day/Month
06/11
09/11
11/10
12/12
06/10


12/11
03/11

10/10


09/12
12/11





03/12





06/12





05/13





11/13





03/14





04/15



It is clear from this depiction that the Veteran was most frequently assigned a GAF score of 55, commensurate with moderate psychological symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See Am. Psychiatric Ass'n, Diagnostic and Stat. Manual of Mental Disorders DSM-5, 16 (5th ed. 2013).  The GAF score of 55 best aligns with a 30 percent rating under the rating criteria in 38 C.F.R. § 4.130-which is assigned for symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often),  chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The Board finds the Veteran's documented psychiatric symptoms in clinical records, as well as the Veteran's most frequently assigned GAF score of 55, to be highly probative in this determination.  

The most thorough psychiatric examinations conducted during the relevant period on appeal demonstrate that the Veteran's mood disorder most closely approximates the criteria for a 30 percent disability rating under 38 C.F.R. § 4.130 (2016).  

In a July 2010 mental status examination, the Veteran exhibited: good hygiene/grooming, cooperative behavior and good eye contact; slightly blunted and anxious mood/affect; productive speech and thought processing with regular rate and rhythm and adequate volume; linear and goal-directed thought content; no delusions, perceptions, or suicidal/homicidal ideations; grossly intact and preserved memory; orientation to person, place, time, and current circumstances; fair insight; and normal judgment for his age and status.  

During a June 2011 VA examination, the Veteran was noted as: appearing much younger than his stated age and appropriately dressed.  Upon mental status examination, the Veteran exhibited alertness and cooperative behavior; normal speech; calm motor activity; mildly restricted mood/affect; appropriate thought content; orientation to time, place, and person; intact memory, concentration, abstract reasoning, judgment, impulse control; and insight.  The Veteran denied suicidal/homicidal ideations.

In a March 2012 disability benefits questionnaire (DBQ) completed by the Veteran's treating psychiatrist, the Veteran was noted as experiencing the following symptoms:  depressed mood, anxiety, chronic sleep impairment, impairment of short and long term memory, disturbances in motivation and mood, and difficulty in establishing effective work and social relationships.  Although some of these symptoms are found under the 30 percent rating criteria and others are found under the 50 percent rating criteria, the psychiatrist ultimately indicated that the Veteran's level of occupational and social impairment was best represented by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, consistent with a 10 percent rating under the criteria.  38 C.F.R. § 4.130 (2016).  The psychiatrist's VA treatment notes contemporaneous with this DBQ demonstrate that the Veteran's sleep impairment had improved, he was less dysphoric, his personal relationships were reported as better, and mood/affect was neutral and full range.  See March 2012 VA treatment records.  He denied suicidal/homicidal ideation and did not complain of severe emotional distress, severe anxiety, panic symptoms, insomnia, hallucinations, or obsessions.  Id.  Having reviewed this evidence, the Board finds this March 2012 VA treatment notes and concurrent DBQ demonstrate that the Veteran's psychological symptoms are more consistent with the criteria necessary for a 30 percent evaluation. 

Based on the above, the Board finds that a disability rating in excess of 30 percent was not warranted prior to August 26, 2016.  The Veteran did not demonstrate symptoms such as flattened affect, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  There is also no evidence of weekly panic attacks.  His speech was normal through that period.  While there is evidence that the Veteran experienced some disturbance of mood and depression, those bouts were intermittent and not of the severity required for the next higher rating criteria.

The Board has considered the Veteran's December 2012 lay statement, in which the Veteran attributed his anger, irritability, and dismissiveness to his diagnosed mood disorder.   He stated that he had lost interest in hobbies; ruminated over disturbing thoughts; isolated himself from family and friends; he was easily offended; he was overwhelmed by financial obligations; and he had frequent erratic outbursts with others.  The severity of the psychological symptoms expressed in this statement is inconsistent and far worse that those set forth in the VA psychiatric clinical notes.  The Board finds that the clinical evidence of record is more probative because it provides an objective depiction of the Veteran's psychological symptoms over time, versus an isolated statement, whose described symptoms are unsupported by expert psychological testing.  Since determining the degree of the Veteran's impairment hinges on evaluation of the clinically significant symptoms and objectively measurable criteria under the rating schedule, the Board affords greater evidentiary weight to the contemporaneous medical records and objective examinations by psychiatric professionals over the Veteran's subjective lay statements.

In conclusion, the Veteran's symptoms, as described above from his service-connected mood disorder were not of such frequency, severity, and duration that they produced is occupational and social impairment with reduced reliability and productivity prior to August 26, 2016.  

B.  Entitlement to a disability rating in excess of 70 percent from August 26, 2016 

Since August 26, 2016, the Veteran has had two psychiatric consultations.  In November 2016, the Veteran was noted as being in "fair spirits" despite his non-service connected medical problems.  His mood/affect was described as neutral and full range.  He denied suicidal/homicidal ideations and drug/alcohol use.  See November 2016 VA treatment notes. 

In March 2017, the Veteran was psychologically evaluated regarding concerns of short-term memory loss.  During evaluation, the Veteran did not report experiencing significant impairment in short-term memory.  He described lapses in concentration, but did not report impairment in functional tasks.  He was engaged in a conversation about current events and was quite knowledgeable.  He was also observed reading the New York Times and discussed the benefits he received from intellectual stimulation.  While he reported diminished initiative in the morning, this was a function of pain and joint stiffness more than mood. He cited being active and purposeful after taking his analgesic medication.  Although the Veteran exhibited very modest cognitive lapses, no clinical features of cognitive dysfunction were elicited during the examiner's interview.  The examiner felt these minor lapses in concentration were exacerbations caused by the distracting features of his physical pain.  The Veteran described being mildly-moderately depressed in past years, but noted his mood had improved.  Overall, the Veteran was noted as "manifesting a positive adaptation to his physical state."  See March 2017 VA treatment notes. 

Since August 26, 2016, the Veteran has not exhibited symptoms such as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform acts of daily living; disorientation time or place; or severe memory loss.  On the contrary, he has denied suicidal/homicidal ideations; he has had neutral and full range mood/affect; he has engaged in intellectual stimulation; he has adapted to stressful situations such as his cancer diagnosis; he has maintained familial and romantic relationships; and he was oriented to time, place, and person.  See also December 2016 VA treatment note.  The Veteran does not have symptoms such as those contemplated by a 100 percent disability rating under 38 C.F.R. § 4.130 (2016).  His symptoms do not produce total occupational and social impairment.  His appeal for a rating in excess of 70 percent for his mood disorder since August 26, 2016 is denied. 

II.  TDIU claim

The Veteran has alleged that he is entitled to a TDIU.  See November 2016 informal hearing presentation.  

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from obtaining and maintaining substantially gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for a schedular TDIU.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  The Veteran met the schedular criteria for a TDIU on August 26, 2016.  (Mood disorder rated at 70 percent; bilateral hearing loss rated at 40 percent; tinnitus rated at 10 percent; total combined disability rating of 80 percent).  Prior to August 26, 2016, the Veteran did not satisfy the schedular criteria for an award of a TDIU.  38 C.F.R. § 4.16(a) (2016). 

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  On the Application for Increased Compensation Based on Unemployability, VA form 21-8940, the Veteran indicated he was a high school graduate and had completed two years of postsecondary education.  He indicated he was last employed in January 1995 as a truck driver for Air Products NS.  During the June 2011 VA examination, the Veteran indicated he retired at age 51, due to orthopedic problems, from TWA where he had worked his entire life as a fueler of airplanes.  During active duty, the Veteran's military occupational specialty was a fuel support specialist.  Based on this history, the Board finds that the Veteran has performed both sedentary (truck driver) and physical (airplane fueler) occupations.  

A.  TDIU since August 26, 2016.

Although the Veteran has met the schedular criteria for an award of a TDIU during this time period, the weight of the evidence is against a finding that he precluded from securing and following gainful occupation, due solely to his service-connected disabilities.  Although the Veteran has been assigned a 70 percent disability rating for his service-connected mood disorder during this time period, the clinical evidence from March 2017, discussed in depth above, does not demonstrate that the Veteran experiences any cognitive deficits that would negatively impact his ability to perform, at minimum, sedentary employment.  The Veteran's mental acuity enables him to read the newspaper, keep informed on current events, participate in activities of daily living, and maintain financial affairs.  The Board notes that the subjective psychological symptoms described by the Veteran during the August 2016 VA mental disorders examination are quite disparate when compared to the VA psychiatric notes and observations gathered in the clinical setting.  Weighing the August 2016 VA examination report against the March 2017 VA psychiatric clinical consultation report, the Board affords more evidentiary weight to the latter evaluation, as its findings were obtained for the purposes of ongoing psychiatric treatment, and not in the interest of obtaining increased disability compensation.  

Regarding the Veteran's service-connected bilateral hearing loss, the August 2016 VA examiner noted the Veteran could only hear individuals directly in front of him and he could only hear people speaking at short distances.  VA treatment notes from February 2017 indicate that the Veteran utilizes 2015 oticon custom hearing aids.  Speech map testing showed all targets were being met and that the hearing aids were fully functional.  The Board finds that the minor limitations expressed by the VA examiner are not severe enough to preclude the Veteran from all forms of gainful employment.  The Veteran could still perform sedentary employment with reasonable accommodations.  The August 2016 VA examiner commented that the Veteran's service-connected tinnitus did not impact his ability to work.  

The Veteran does not have any service-connected orthopedic conditions that would impact his ability to sit for long periods of time, consistent with sedentary employment.  None of the Veteran's treating VA clinicians have ever restricted him from driving.  As shown by the VA treatment records relevant to the Veteran's service-connected disabilities, the Veteran maintains the cognitive and physical ability to perform sedentary work, such as his past employment as a truck driver.  The Board is cognizant that the Veteran experiences a variety of other ailments and diseases (cancer, left sacroiliac joint pain, heart disease, osteoarthritis of the knee, nephrolithiasis, etc.) that may prohibit him from substantially gainful employment, however these non-service connected disabilities cannot be considered for an award of a TDIU.  Accordingly, the Board concludes that the Veteran has not shown that he is precluded from securing and following gainful occupation, due solely to his service-connected disabilities, since August 26, 2016. 

B.  TDIU prior to August 26, 2016.

As noted above, the Veteran does not meet the initial eligibility requirements to receive TDIU benefits for the period prior to August 26, 2016, as the combined rating for his service-connected disabilities was 60 percent from May 25, 2016 and 50 percent from May 27, 2011, which does not satisfy the requisite threshold.  See 38 C.F.R. § 4.16(a) (2016). 

In exceptional circumstances, where the Veteran does not meet the schedular TDIU criteria, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321 (b)(1), 4.16(b) (2016).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The determination of a referral is dependent on "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Board finds that the facts are not sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  The Board grants significant evidentiary weight to the findings of the June 2011 VA examiner who opined that examination did not reveal symptoms that would impact the Veteran's capacity for employment.  The Veteran was determined to be competent to manage his finances independently and was able to drive himself independently to the examination.  The VA outpatient psychiatric treatment notes during this time period document the Veteran's capacity to successfully establish and maintain personal relationships.  In January 2014, the Veteran was seen by a VA psychologist in conjunction with his decision to treat his non-service connected prostate cancer with "alternative interventions."  The Veteran was calm, rational, and logical in describing his treatment plans and was deemed capable of making informed decisions.  

Regarding his service-connected bilateral hearing loss and tinnitus, May 2015 audiological results showed stable hearing sensitivity when compared to previous testing; the Veteran's moderately profound hearing loss was assisted by hearing aids.  His tinnitus was noted as occurring mostly at night.  

There is no suggestion in the record that the Veteran would be unable to perform sedentary work, and he has at least a high school education with work experience in sedentary employment such as truck driving.  None of the treatment providers of record have issued physical or mental restrictions relevant to his service connected disabilities.  Accordingly, the Board finds that the Veteran is not entitled to a TDIU prior to August 26, 2016 or extraschedular referral. 

III.  Conclusion

The Board has considered the doctrine of reasonable doubt in adjudicating the present claims; however the record does not provide an approximate balance of negative and positive evidence on the merits of each claim.  Accordingly, the doctrine of reasonable doubt is not for application and the claims are denied, as discussed above.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating for mood disorder in excess of 30 percent prior to August 26, 2016, and in excess of 70 percent from August 26, 2016 onward is denied.   

Entitlement to a TDIU is denied for the entire period on appeal. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


